WHITE, J.
The issues presented in the instant case are in all respects similar to those tendered in the case of West Coast Home Improvement Co. v. Contractors’ State License Board of the Department of Professional amd Vocational Standards, this day decided, ante, p. 1 [155 P.2d 863].
Upon the authority of and for the reasons stated in the cited case, the petition for a writ of supersedeas herein is denied and the alternative writ heretofore issued is discharged.
York, P. J., and Doran, J„ concurred.